DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Withdrawn Objections & Rejections
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections rejections not specifically reiterated are hereby withdrawn.	
Election/Restrictions
Applicant’s arguments and amendments dated 10/19/22 have been received and entered in the application. 
Claims 1-10 are currently pending. 
Claims 9-10 are withdrawn as directed to a non-elected invention without traverse in the response dated 4/8/22.  
Claims 1-8 are elected and examined on the merits. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., (2019) Thermal cycling-hyperthermia in combination with polyphenols, epigallocatechin gallate and chlorogenic acid, exerts synergistic anticancer effect against human pancreatic cancer PANC-1 cells. PLOS One 14(5): e0217676. https://doi.org/10.1371/journal.pone.0217676 (cited on IDS dated 1/10/20, hereinafter Lu).
Lu discloses methods of thermal cycling-hyperthermia (TC-HT) to improve anti-cancer effects of chemotherapeutics (Abstract). Lu discloses first culturing human pancreatic cancer cells (Cell culture). The cells are then treated with various concentrations of the natural anti-cancer compounds epigallocatechin gallate (EGCG) and chlorogenic acid (CGA) and exposed to TC-HT cycling (Drug treatment and TC-HT exposure). For the TC-HT cycling the cells are heated to a temperature of 46 °C for 3, 5, or 10 minutes and rapidly cooled to 30 °C for two minutes (Drug treatment and TC-HT exposure, Fig. 1). The heating and cooling phases are repeated such that the cells are heated for a total time of 30 minutes (Drug treatment and TC-HT exposure, Fig. 1). Lu explains that TC-HT cycling in combination with the anti-cancer compounds significantly inhibits proliferation of the cancer cells, particularly with 10 cycles of 3 minutes of heating (TC-HT in combination with polyphenols synergistically inhibits proliferation of PANC-1 cells, Fig. 2, Table 1). 

Lu does not disclose that the TC-HT in combination with EGCG or CGA is applied to both abnormal (e.g., cancer cells) and healthy cells. However, Lu suggests that TC-HT in combination with EGCG or CGA could be effectively used to treat various cancers in vivo (Discussion). Therefore, it would be obvious to one of ordinary skill in the art that the methods of Lu could be applied to a combination of abnormal and healthy cells as suggested by Lu.
Response to Arguments
Applicant’s arguments and amendments dated 10/19/22 have been fully considered but are not persuasive as explained in detail below. 
Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lu.
Applicant argues that the Lu reference was published less than one year before the effective filing dated of the present application, was by the joint inventors of the present application, and is therefore not available as prior art under the exception under 35 U.S.C. § 102(b)(1)(A). 
To overcome a 35 U.S.C. § 102(a)(2) rejection based on a printed publication may be overcome by filing an affidavit or declaration under 37 CFR § 1.130. See MPEP §§ 2152.06, 2155.01. Applicant has not provided an affidavit or declaration attesting that the subject matter disclose in the present application was obtained directly or indirectly from the joint inventor of this application. Arguments presented are not considered sufficient. Therefore, the Lu reference is still considered available as prior art. 
Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARA D JOHNSON/Primary Examiner, Art Unit 1632